DETAILED ACTION
Status of Application: Claims 1-15 are present for examination at this time.  
Claims 1-6 and 12-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Beam Indication For Semi-Persistent And Grant-Free Transmissions” By Zhang Et Al., US2019/0306924 (“Zhang”) in view of “Wireless Communication Methods, Systems, And Computer Program Products” by Bhargava et al, US 20160337971 A1 (“Bhargava”)
With regard to claim 1 , while Zhang discloses a method performed by base station serving a first user equipment (UE), the method comprising:	the base station transmitting to the first UE beam management configuration information, the beam management configuration information identifying a resource and the beam management configuration information providing an indication to the first UE that the identified resource will be used to transmit a reference signal for use by the first UE in performing a beam management procedure (Zhang at ¶291 where the system transmits a sounding reference signal resource indicator to to a User Equipment to indicate that a reference signal will be coming via the resource);


Reasons to Combine and the Resultant Combination:
	Zhang discloses how and when to transmit a specific type of downlink signal, a reference signal.  Bhargava discloses the concept of when to hold off/refrain from sending any downlink signals for the purposes of providing fair access to the channel.  When Bhargava modifies Zhang this would result in the a combination where the signal Zhang would refrain from would be refraining from sending the reference signal to the User Equipment.  Fairness scheduling as mentioned in this section of Bhargava is a well-known concept to one of ordinary skill in the art to provide better access to a given wireless channel, or channels.  Therefore it would have been obvious to one of ordinary skill in the art to combine Bhargava with Zhang to refrain from transmitting a reference signal at certain times to free up the channel for other fair uses.
With regard to claim 2 , Zhang in view of Bhargava discloses the method of claim 1, wherein the resource is a time resource, a frequency resource, and/or a port resource (Zhang at ¶281 where the resource is transmission beams).With regard to claim 3 , The method of claim 1, wherein transmitting the beam management configuration information to the first UE comprises transmitting to the first UE a message comprising:With regard to claim 4 , The method of claim 3, wherein the message is a Radio Resource Control (RRC) message (Zhang at ¶281 where the indicated beams are used for Radio Resource Control)..With regard to claim 5 , The method of claim 3, wherein the message is a layer 2 message or a layer 1 message (Zhang at ¶¶131, 160, 164 where the signaling can occur at layer 1).With regard to claim 6 , The method of claim 5, further comprising:	prior to transmitting the beam management configuration information to the first UE, the base station transmitting to the first UE a Radio Resource Control (RRC) message comprising information identifying the resource (Zhang at ¶154 and Fig 7 where prior to the beam management configuration there is an initial beam setup)
With regard to claim 13 , The method of claim 1, wherein the identified resource is a port (Zhang at ¶¶148 and 232 where the antenna port is indicated.  This would be consistent with the use of “port” in Applicants’ specification).With regard to claim 14 , A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed by processing circuitry causes the processing circuitry to perform the method of claim 1 (Zhang at ¶102 where the techniques may be embodied as software)
With regard to claim 15 , A base station, the base station comprising:	processing circuitry (Zhang at Fig 1A element 111 a basestation/RAN node);	and a memory, said memory containing instructions executable by said processing circuitry, whereby said decoding apparatus is operative to perform the method of Claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (“Zhang in view of Bhargava and further in view of Techniques For Beam-Based Power Control In Wireless Communications by Akkarakaran US2019/0132033A1
With regard to claim 12 , while Zhang in view of Bhargava discloses the method of claim 1, neither Zhang nor Bhargava explicitly states that which is known in the art of communications as taught by Akkarakaran. Akkarakaran discloses: wherein the beam management procedure is a P2 beam sweep, and the method further comprises the base station using statistics of previous transmit (TX) beam changes for the UE in determining which TX beams to use for the P2 beam sweep (Akkarakaran at ¶66 where the system performs a P2 beam sweep to perform a downlink pathloss measurement).Reasons to combine:  Zhang and Bhargava and Akkarakaran are from similar fields of endeavor, scheduling multiplexed.  Among the reasons for beamforming are to improve wireless signals, and reduce pathloss.  
Reasons to Combine:To that end it would have been obvious to one of ordinary skill in the art to combine Akkarakaran with Zhang and Bhargava to have measurements to provide better feedback to better tailor the beamforming.  

Documents Considered but not Relied Upon
The documents below were considered.
A. REFERENCE SIGNAL TRANSMISSION METHOD AND APPARATUS
 By Liu et al., US2021/0014016A1.  It contains many of the same limitations mapped to Zhang as Claim 1 but not as well for claims 5 and 6. 


Response to Arguments
Examiner has read and considered Applicant’s arguments, and finds them to be unpersuasive.  Applicant’s arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations. Applicants argue that the disclosure in Bhargava with regard to refraining from transmitting on a downlink cannot serve as a disclosure for refraining from the specific downlink transmission (reference signal) claimed by Applicant. Examiner finds this argument persuasive.  The argument is a piecemeal attack on the references and fails to consider what Bhargava would disclose to ordinary skill in the art for modifying Zhang.
Zhang discloses how and when to transmit a specific type of downlink signal, a reference signal.  Bhargava discloses the concept of when to hold off/refrain from sending any downlink signals for the purposes of providing fair access to the channel.  When Bhargava modifies Zhang this would result in the a combination where the signal Zhang would refrain from would be refraining from sending the reference signal to the User Equipment.  Fairness scheduling as mentioned in this section of Bhargava is a well-known concept to one of ordinary skill in the art to provide better access to a given wireless channel, or channels.  Therefore it would have been obvious to one of ordinary skill in the art to combine Bhargava with Zhang to refrain from transmitting a reference signal at certain times to free up the channel for other fair uses.
Bhargava need not on its face contain the exact limitation with regard to reference signals, as it’s combination with Zhang (Zhang in view of Bhargava) would disclose to one of ordinary skill in the art that Bhargava’s application to refrain from a downlink transmission would include the downlink (reference signal) transmission of Zhang. 
Bhargava need not completely teach every downlink signal as disclosed by Zhang to combine with Zhang. Limiting Zhang in such a way seems akin to a piecemeal attack on the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   

CONCLUSION

Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642